OMB APPROVAL OMB Number: 3235-0145 Expires:February 28, 2009 Estimated average burden Hours per response: 14.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 1) Under the Securities Exchange Act of 1934 Tuesday Morning Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 72581M305 (CUSIP Number) Becker Drapkin Management, L.P. Attn:Steven R. Becker Attn:Matthew A. Drapkin 500 Crescent Court Suite 230 Dallas, Texas 75201 (214) 756-6016 With a copy to: Richard J. Birns, Esq. Boies, Schiller & Flexner LLP 575 Lexington Avenue, 7th Floor New York, NY 10022 (212) 446-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 26, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 72581M305 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Becker Drapkin Management, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) þ(b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA, PN CUSIP No. 72581M305 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Becker Drapkin Partners (QP), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) þ(b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.1% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 72581M305 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF ABOVE PERSON. Becker Drapkin Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) þ(b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.431% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 781182100 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF ABOVE PERSON. BD Partners V, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) þ(b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.5% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 72581M305 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF ABOVE PERSON BC Advisors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) þ(b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA, OO CUSIP No. 72581M305 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Steven R. Becker 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) þ(b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 72581M305 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Matthew A. Drapkin 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) þ(b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN This Amendment No. 1 to Schedule 13D amends and supplements the Schedule 13D filed with the Securities and Exchange Commission (the “SEC”) on June 6, 2012, with respect to the Common Stock, $0.01 par value (the “Common Stock”), of Tuesday Morning Corporation, a Delawarecorporation (the “Issuer”). Item 2. Identity and Background Item 2 is amended and supplemented to add the following information for updating as of the date hereof: (b) The business address of each Reporting Person is 500 Crescent Court, Suite 230, Dallas, Texas 75201. Item 4. Purpose of Transaction Item 4 is amended and supplemented to add the following information for updating as of the date hereof: The Reporting Persons are currently engaged in discussions with representatives of the Issuer concerning Board representation together with proposed changes to the Issuer’s corporate governance and proposed voting limitations and standstill provisions with respect to the Reporting Persons. No agreement has been reached regarding such matters, and there are no assurances that the Issuer and the Reporting Persons will reach an agreement regarding such matters. . Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item6 is amended and supplemented to add the following information for updating as of the date hereof: On June 26, 2012, the Reporting Persons entered into the Joint Filing Agreement pursuant to which they agreed to the joint filing on behalf of each of them of statements on Schedule 13D with respect to the securities of the Issuer.Such Joint Filing Agreement is attached hereto as Exhibit 1. Item 7. Material to Be Filed as Exhibits Exhibit 1 Joint Filing Agreement, dated June 26, 2012, by and among Becker Drapkin Management, L.P.; Becker Drapkin Partners (QP), L.P.; Becker Drapkin Partners, L.P.; BD Partners V, L.P.; BC Advisors, LLC; Steven R. Becker; and Matthew A. Drapkin SIGNATURES After reasonable inquiry and to the best of each of the undersigned’s knowledge and belief, each of the undersigned, severally and not jointly, certifies that the information set forth in this statement is true, complete and correct. Dated:June 26, 2012 BECKER DRAPKIN MANAGEMENT, L.P. By: BC Advisors, LLC, its general partner By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact BECKER DRAPKIN PARTNERS (QP), L.P. By: Becker Drapkin Management, L.P., its general partner By: BC Advisors, LLC, its general partner By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact BECKER DRAPKIN PARTNERS, L.P. By: Becker Drapkin Management, L.P., its general partner By: BC Advisors, LLC, its general partner By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact BD PARTNERS V, L.P. By: Becker Drapkin Management, L.P., its general partner By: BC Advisors, LLC, its general partner By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact BC ADVISORS, LLC By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact STEVEN R. BECKER By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact MATTHEW A. DRAPKIN By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Stock of Tuesday Morning Corporation, and that this Agreement be included as an Exhibit to such joint filing. Each of the undersigned acknowledges that each shall be responsible for the timely filing of any statement (including amendments) on Schedule 13D, and for the completeness and accuracy of the information concerning him or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other persons making such filings, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated: June 26, 2012 [Signature Page Follows] BECKER DRAPKIN MANAGEMENT, L.P. By: BC Advisors, LLC, its general partner By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact BECKER DRAPKIN PARTNERS (QP), L.P. By: Becker Drapkin Management, L.P., its general partner By: BC Advisors, LLC, its general partner By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact BECKER DRAPKIN PARTNERS, L.P. By: Becker Drapkin Management, L.P., its general partner By: BC Advisors, LLC, its general partner By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact BD PARTNERS V, L.P. By: Becker Drapkin Management, L.P., its general partner By: BC Advisors, LLC, its general partner By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact BC ADVISORS, LLC By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact STEVEN R. BECKER By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact MATTHEW A. DRAPKIN By: /s/ Andrew S. McLelland Name: Andrew S. McLelland Title: Attorney-in-Fact
